      Case 4:20-cv-00151-RSB-CLR Document 23 Filed 11/20/20 Page 1 of 3




                   UNITED STATES DISTRICT COURT
                   SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION

THOMAS HOBBS,                           )
                                        )
      Plaintiff,                        )
                                        )
v.                                      )            CV420-151
                                        )
SALEM HOLDING COMPANY,                  )
and SALEM LEASING                       )
CORPORATION, d/b/a SALEM                )
NATIONAL LEASE,                         )
                                        )
      Defendants.                       )

                                      ORDER

      Defendants Salem Leasing Corporation d/b/a Salem National Lease

has moved the Court to reconsider its Order, doc. 17, denying its motion

for leave to file a third-party complaint as untimely.                      Doc. 21.

Alternatively, it seeks to amend the Scheduling Order to permit the filing.

Id. at 1. As the motion presents no argument that the prior Order’s

determination that the motion was untimely was incorrect, it is DENIED

in part. 1 Doc. 21. However, the Court finds that defendant has shown



1
 Defendant protests that its submission of the motion for leave to file the third-party
complaint was attributable to “counsel’s mistaken, yet reasonable, belief that the
Motion for Leave had been timely filed based on the prior discussions and submissions
to the Court.” Doc. 21 at 5. It argues that the belief was reasonable, notwithstanding
the Scheduling Order’s unambiguous deadline, because defendant had “represented .
      Case 4:20-cv-00151-RSB-CLR Document 23 Filed 11/20/20 Page 2 of 3




sufficient cause to amend the Scheduling Order.                See doc. 21 at 5-6.

Accordingly, the motion is GRANTED in part. Id. The Scheduling

Order’s deadline to add parties or amend pleadings is extended until

November 25, 2020.

      Because the Court grants the request to amend the Scheduling

Order, Federal Rule of Civil Procedure 14 governs the propriety of the

defendant’s impleader. See Fed. R. Civ. P. 14(a). As the previous motion,

and the Court’s Order, pointed out, “[w]hether a third-party defendant

may be impleaded under Rule 14 is a question addressed to the sound

discretion of the trial court.” Doc. 17 at 4 (quoting DeRubeis v. Witten

Techs., Inc., 244 F.R.D. 676, 682 (N.D. Ga. 2007)); doc. 14 at 3. The Court

is satisfied that the motion to implead the third-party defendant was not

unreasonably delayed, that the impleader will not delay or unduly



. . that defendants would file for leave to amend within 14 days from the Notice.” Id.
The notice in question was submitted after a status conference and states, in relevant
part, that defendants “anticipate[ ] filing a motion for leave to file a third-party
complaint within 14 days from the date of this letter.” Doc. 10 at 1 (filed on August
27, 2020). The motion for leave to file the third-party complaint was filed on the
fourteenth day. See doc. 14 (filed on September 10, 2020). The Court notes, first, that
the fourteen-day period contemplated by the notice was substantially within the
Scheduling Order’s deadline. It is questionable, then, whether the notice could have
been reasonably construed as informing the Court of defendant’s intent to file outside
that deadline. Regardless, parties cannot unilaterally—for example, by “informing”
the Court of their intentions—alter deadlines. Thus, there was—and, indeed, there
remains—no question that the motion was untimely.
                                             2
     Case 4:20-cv-00151-RSB-CLR Document 23 Filed 11/20/20 Page 3 of 3




complicate the action, and that there is no apparent prejudice to either the

new or non-moving party. See DeRubeis, 244 F.R.D. at 682.

     Accordingly, the motion for leave to file the third-party complaint,

doc. 21 at 6, is GRANTED. The Clerk is DIRECTED to file the Third-

Party Complaint against J.H. Seale and Son Inc., doc. 14-1. Defendant /

third-party plaintiff Salem Leasing Corporation shall be responsible for

effecting service upon third-party defendant J.H. Seale and Son, Inc.

Within thirty days of third-party defendant J.H. Seale and Son’s

appearance, the parties are DIRECTED to confer and submit an amended

Rule 26(f) Report, including all of the information required by Judge

Baker’s Rule 26 Instruction Order, doc. 2.

     SO ORDERED, this 20th day
                             y of November, 2020.

                                   _______________________________
                                     ___________________________
                                   CHR    PHER L. RAY
                                    HRISTOPHER
                                     RISTOPH
                                   UNITED STATESS MAGISTRATE JUDGE
                                   SOUTHERN DISTRICT OF GEORGIA




                                     3
